BOOTH, Circuit Judge (dissenting).
I regret that I am unable to agree with the conclusions reached in this case by the majority of the court. My dissent is based upon what I consider serious errors in the charge of the eourt, which have heretofore in other cases been held by this eourt to be grounds for reversal. I shall mention some of them briefly, but shall not discuss them at length:
First, an erroneous statement as to the purpose of the Harrison Anti-Narcotic Law. The same error was pointed out by this court in the Nigro Case, 7 F. (2d) 553.
Second, general statements such as the following : “If you shall find and believe from this testimony that at any time within three years before the 3d day of January, 1924, Agnes Crampton, the defendant, had in her possession any quantity of morphine, then, gentlemen, upon that count of the indictment you should be justified in finding her guilty as charged in the indictment.” There was testimony in the case tending to show possession by defendant of morphin'e other than that mentioned in the indictment, and at times other than the time mentioned in the indictment ; but of course the defendant could not rightfully be convicted on this trial of any possession except the one charged in the indictment. The vice of such general statements was also pointed out in the Nigro.Case.
Third, statements of which the following is an example: “If the jury should ascertain and believe from the testimony that she did unlawfully possess such drug, then so far as the third count is concerned you need go [no] further, but the law presumes without more ado that such unlawful possession resulted from an unlawful purchase, and if upon your consideration you should find her guilty on the first count of the indictment then it would follow that you should find her in like manner guilty upon the third count of the indictment.” One error contained in such statement has been pointed out by this eourt in Di Salvo v. United States, 2 F.(2d) 222, holding that such a presumption is one of fact, not one of law. See also Lamento v. United States, 4 F.(2d) 901; Ezzard v. United States, 7 F.(2d) 808. Another error in such statement has been pointed out by this court *233in Brightman v. United States, 7 F.(2d) 532, and in Cain v. United States, 12 F.(2d) 580, to the effect that the presumption of the statute alone is not sufficient for conviction.
The errors above pointed out, except the first, relate to the possession and purchase counts of the indictment; and the majority-opinion seems to rest upon the assumption that the conviction on the sale count was not affected thereby. I cannot assent to this. It seems to me that the errors were so numerous and so broad in their scope that it cannot be fairly said that defendant was not prejudiced thereby; it cannot be fairly said that she had an impartial trial on any of the counts. Where such errors are involved, it is not incumbent on the defendant to show that she has been prejudiced, but the burden is on the government to show that she has not been prejudiced. In United States v. River Rouge Imp. Co., 269 U. S. 411, 421, 46 S. Ct. 144, 148 (70 L. Ed. 339) the Supreme Court used the following language: “An error which relates, not to merely formal or technical matters, but to the substantial rights of the parties — especially when embodied in the charge to a jury — is to be held a ground for reversal, unless it appears from the whole record that it was harmless and did not prejudice the rights of the complaining party.”
In my opinion, the whole record in the case at bar does not show that the errors were harmless and did not prejudice the rights of the defendant. I therefore respectfully dissent.